DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/01/2021.
Claims 1, 4, 5, 8, 10, 11, 14, 18 and 19 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
101
Applicant argues the claims address payment security and “the claimed invention can improve the field of payment transaction security by comparing first identification information received from a payment server and second identification information received through short distance communication between a first device (e.g., a merchant terminal) and a second device (e.g., a consumer's mobile phone)”. Examiner respectfully disagrees.
First, the improvement applicant is claiming is a business process and not an improvement to technology. According to the MPEP 2106.05(a)(II), “in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Here, Applicant’s transmission of data is not an improvement to computers or technology. As Applicant understands and argues it, it is simply “comparing first identification information received from a payment server and second identification information received through short distance communication”, there is no improvement to the devices or technology. The subject-matter rejection is retained.
112(a)
Applicant’s response has failed to show support for claims 7 and 13 where the first and second identification information are inconsistent (independent claim 1 and 8) and additional third and fourth identification information are obtained to be determined to be consistent. According to the disclosure (¶ 46, 49, 50, 53, 54), “The payment - related information may include information such as the amount of payment , the time of payment , the payee ID , the payer ID , etc. The first identification information may include unique identification information of the consumer terminal 210… , the merchant terminal 220 may obtain second identification information from the consumer terminal 210 through a short distance communication channel between the consumer terminal 210 and the merchant terminal 220….To prevent the consumer from using a previous payment confirmation message for current payment , if it is determined that the first identification information is consistent with the second identification information , the process may further verify the payment with the payment related information is not consistent with the second identification information”.  There would be no further process to “verify the payment with the payment related information included in the payment confirmation message” as the disclosure only provides for the possible further identifications if “it is determined that the first identification information is consistent with the second identification information”. The claim limitations instead claim another identification information verification which is not supported by the disclosure. 
103
The current amendments are broader than the previous claims. Applicant has broadened the preamble and independent claims 1 and 8. 
Applicant argues Ozzie does not teach “short distance communication between the first device and the second device.” Examiner disagrees.
According to Applicant’s disclosure (¶ 32), “Short distance communication technologies may provide wireless communication between devices that are separated by distances ranging from approximately 1 cm or less to approximately 50 meters or more. Short distance communication technologies may include technologies such as Near Field Communication (“NFC”), Bluetooth, ZigBee, and WiFi.” 
Ozzie (¶ 36, 46, 47) states “The requesting entity would then use a device, such as a mobile phone equipped with a built-in camera, to take a photo of the device unlock request that is displayed as a bar code on the screen of the locked device. The photo  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 8 and 14 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea


101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. Obtaining the second identification information by short distance communication, is not an additional element as the technical nature of reading a machine readable code or using near field communication are not detailed in the claims or specification, just that information is received through that medium. Furthermore the specification (¶ 103) recites generic computers as the devices used, to be “a personal computer 501 or a personal mobile phone 502,” which are capable of short range communication. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in mitigating risk by verifying identification information before a transaction as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 

Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-7, 9-13 and 15-20 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
payment - related information may include information such as the amount of payment , the time of payment , the payee ID , the payer ID , etc. The first identification information may include unique identification information of the consumer terminal 210… , the merchant terminal 220 may obtain second identification information from the consumer terminal 210 through a short distance communication channel between the consumer terminal 210 and the merchant terminal 220….To prevent the consumer from using a previous payment confirmation message for current payment , if it is determined that the first identification information is consistent with the second identification information , the process may further verify the payment with the payment related information included in the payment confirmation message”. After the first and second identification information are verified, the disclosure only gives support for verifying the payment related information. Furthermore, claim 1 recites “determining that the first identification information is not consistent with the second identification information”.  There would be no further process to “verify the payment with the payment related information included in the payment confirmation message” as the disclosure only provides for the possible further identifications if “it is determined that the first identification information is consistent with the second identification information”. The claim limitations instead claim another identification information verification which is not supported by the disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (2019/0311355) (“Kulkarni”), and in view of Ozzie (2018/0192287) (“Ozzie”).
Regarding claims 1 and 8, Kulkarni discloses receiving a first payment confirmation message from a second device, the first payment confirmation message being obtained by the second device from a payment server and including first payment-related information and first identification information (Figure 3; ¶ 24-26, 29, 35, 38, 45, 51, 52, 54, 60; claim 4); 
Kulkarni- A bank may issue a crypto message and push it to the user ' s mobile device after successfully per forming authentication / authorization . The crypto message may be uploaded to the merchant website for decryption and processing for payment clearance … . As part of this approval or rejection , the bank may issue an encrypted code via a QR code , a bar code , a hash value , or any other suitable cryptic format ( step 5 ) … The message may also contain transaction details , such as customer id , bank id , customer authentication result , authorization details , and spend limit details . The customer may then use the code as payment authorization and a submission request to the 

identifying the first identification information from the first payment confirmation message (¶ 27, 29, 30, 38, 51, 53; claim 4); 
Kulkarni - The merchant software may initiate decryption of the code and verification of the code ' s authenticity by pinging the corresponding issuer bank …., the Txn code may still be received on the mobile device by providing the customer ' s mobile phone number on the merchant website… The message may also contain transaction details , such as customer id , bank id , customer authentication result , authorization details , and spend limit details . The customer may then use the code as payment authorization and a submission request to the merchant website ( e . g . , the customer may upload to the merchant website ) . (¶ 27, 29, 30)

determining that the first identification information is not consistent with the second identification information (¶ 31, 39, 51); and 
Kulkarni - For example , the merchant software may determine whether an amount of the purchase is within the authorized spend limits of the user based on the spent limit details included in the message . For example , the message from the bank could define a spend limit of an amount per purchase from a particular merchant ( e . g . , $ 500 from one store ) , a total amount permitted to be spent within a particular time period ( e . g . , $ 1000 per day ) , or any other suitable spend limit . In an embodiment where the encrypted code is time bound , the merchant may also determine whether the time period for accessing the encrypted code has expired or whether it is still within the time bound limits , (¶ 31)

providing a notification in response to the first identification information being not consistent with the second identification information (¶ 35).  
Kulkarni- The user may input the OTAC into the merchant website , which may then request verification of the OTAC from the bank . The bank then confirms or rejects the transaction to the merchant depending on the outcome of the second factor authentication (¶ 35)

Kulkarni does not disclose obtaining second identification information from the second device through short distance communication between the first device and the second device.  Ozzie teaches obtaining second identification information from the second device through short distance communication between the first device and the second device (¶ 35, 36, 46, 49, 50, 133);
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The requesting entity then includes the IMEI, WiFi MAC, BT MAC addresses, and/or other device identification information as part of the standard forms issued by the requesting entity to the vendor for security verification purposes. (¶ 36)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni and Ozzie in order to provide verification of device identification information to the vendor that are encrypted in the QR data and strengthen the security of mobile devices  (Ozzie; ¶ 2, 3, 36).

Regarding claims 2, 9, and 17, Ozzie teaches wherein at least a part of the first payment confirmation message has been encrypted with a first key of a key pair by the payment server, and the method further comprises decrypting at least a part of the first payment confirmation message with a second key of the key pair (¶ 34, 47, 50, 61, 83).  
Regarding claim 3, Kulkarni discloses wherein the first payment confirmation message is in a form of a machine-readable code (¶ 24, 25, 29, 38).
Regarding claims 4, 10 and 18, Kulkarni discloses wherein the receiving the first payment confirmation message from the second device includes receiving the first payment confirmation message through at least one communication medium, wherein the at least one communication medium is selected from a group consisting of: scanning a machine-readable code presented on the second device, receiving short message communication, and receiving short distance communication between the first device and the second device (Figure 3; ¶ 24, 25, 29, 32, 38; claim 3).  
Regarding claims 5, 11 and 19, Ozzie teaches wherein the at least one communication medium is a Near Field Communication (NFC) channel (¶ 36).  
Regarding claims 6, 12 and 20, Ozzie teaches wherein the first identification information is an TMEI number and the second identification information is an TMEI number (¶ 35, 36).  
Regarding claims 7 and 13, Kulkarni discloses receiving a second payment confirmation message from the second device, the second payment confirmation message being obtained by the second device from the payment server and including second payment-related information and third identification information(¶ 29); wherein the second payment confirmation message includes a time stamp indicating a time of the payment being made (¶ 29, 31); identifying the third identification information from the second payment confirmation message(¶ 29, 31); obtaining fourth identification information from the second device through short distance communication between the first device and the second device(¶ 29-31); determining that the third identification information is consistent with the fourth identification information(¶ 29-31); and in response to the third identification information being consistent with the fourth 
Claim Interpretation – According to the disclosure (¶ 46, 49, 50, 53, 54), “The payment - related information may include information such as the amount of payment , the time of payment , the payee ID , the payer ID , etc. The first identification information may include unique identification information of the consumer terminal 210… , the merchant terminal 220 may obtain second identification information from the consumer terminal 210 through a short distance communication channel between the consumer terminal 210 and the merchant terminal 220….To prevent the consumer from using a previous payment confirmation message for current payment , if it is determined that the first identification information is consistent with the second identification information , the process may further verify the payment with the payment related information included in the payment confirmation message”. Given that the process might further verify payment related information, which is different from identification information, the third/fourth identification information will be understood to be payment related information.
Regarding claim 14, Kulkarni discloses receive a payment confirmation message from a second device, the payment confirmation message being obtained by the second device from a payment server and including payment-related information and first identification information (Figure 3; ¶ 24-26, 29, 35, 38, 45, 51, 52, 54, 60; claim 4); identify the first identification information from the payment confirmation message (¶ 27, 29, 30, 38, 51, 53; claim 4); and determine whether the first identification information is 

Kulkarni does not disclose obtain a second identification information from the second device through short distance communication between the first device and the second device.
Ozzie teaches obtain a second identification information from the second device through short distance communication between the first device and the second device(¶ 35, 36, 46, 49, 50, 133);
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The requesting entity then includes the IMEI, WiFi MAC, BT MAC addresses, and/or other device identification information as part of the standard forms issued by the requesting entity to the vendor for security verification purposes. (36)

Regarding claim 15, Kulkarni discloses wherein verifying the payment comprises comparing at least a part of the payment-related information with payment-related information previously stored in the first device (¶ 31).  
Regarding claim 16, Kulkarni discloses wherein the payment confirmation message includes a time stamp indicating a time of the payment being made; and wherein verifying the payment comprises determining the time stamp being within a time limit specified by the first device (¶ 26, 31, 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang, (US 2012/0330845) teaches the payer barcode along with the merchant verifying the code information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685